Citation Nr: 1342699	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  12-21 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for posttraumatic stress disorder (PTSD), based upon substitution of the appellant as the claimant.

2.  Entitlement to service connection for a hearing loss disability, based upon substitution of the appellant as the claimant.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, based upon substitution of the appellant as the claimant.

4.  Entitlement to service connection for colon cancer, based upon substitution of the appellant as the claimant.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1968 to March 1974.

The Veteran died in September 2010. The appellant is his surviving spouse and substitute claimant in this case.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from February 2010, May 2010, and August 2012 rating decisions by the VA Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran's surviving spouse filed a request for substitution with the RO in October 2010, requesting that her husband's pending claims be continued. 

In an August 2012 letter, the RO acknowledged the appellant's claim for substitution and found that she was entitled to substitute for the pending appeals.  See Breedlove v. Shinseki, 24 Vet. App. 7, 20-21 (2010) (per curium) (substitution of a proper accrued benefits claimant is a factual determination that, unless conceded by the Secretary on appeal, must be made by VA in the first instance).

The Board notes that the appellant has also pursued the Veteran's petition to reopen his claim of PTSD for accrued benefits purposes. Accrued benefits flow to the surviving spouse when it is determined that there are periodic monetary benefits to which a payee was entitled at his death under existing ratings or those based on evidence in the file at the date of death, and were due and unpaid. 

However, the appellant has been approved as the substitute for the claims of service connection for colon cancer and hearing loss that were pending at the time of the Veteran's death. As the Veteran's petition to reopen his claim of service connection for PTSD was also pending at the time of his death, the appellant may be substituted as the claimant in that petition as well.  Therefore, the claim for entitlement to accrued benefits for PTSD is moot, as the underlying claim is essentially still active as if the Veteran were alive.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims files does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for PTSD and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran's application to reopen a claim of entitlement to service connection for PTSD was previously denied in a March 2006 rating decision. The Veteran was notified of that decision, but did not file a Substantive Appeal, nor did he file any additional evidence within one year of that decision.

2. The evidence associated with the claims file subsequent to the March 2006 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, to include PTSD.

3.  The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange.

4.  The Veteran's colon cancer was a primary cancer.

5.  The Veteran is service connected for prostate cancer. 

6.  Colon cancer did not manifest in service nor did a malignant tumor manifest within the one year presumptive period or for many years thereafter, and colon cancer is not related to any event in service, to include Agent Orange exposure, nor was it proximately due to his service-connected prostate cancer. 


CONCLUSIONS OF LAW

1.  The March 2006 rating decision that denied reopening the Veteran's claim of entitlement to service connection for PTSD is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2013). 

2.  Evidence received since the final March 2006 rating decision is new and material, and the Veteran's application to reopen a claim of service connection for PTSD is granted. 38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & West 2012); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2013).

3.  The criteria for a grant of service connection for colon cancer, including as secondary to service-connected prostate cancer, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim. 73 Fed. Reg. 23,353 (Apr. 30, 2008).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

With respect to a claim of whether new and material evidence has been presented to reopen the claim for service connection, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) established requirements with respect to the content of the duty to assist notice under the VCAA which must be provided to a Veteran who is petitioning to reopen a claim.

The Court held that VA must notify a Veteran of the evidence and information that is necessary to both reopen the claim and establish entitlement to the underlying claim for the benefit sought. The Court also held that VA's obligation to provide a Veteran with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied. 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran and appellant dated in May 2008, June 2009, March 2010, June 2010, December 2012, and February 2013 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records, Social Security records, and private medical records. 

Additionally, the Veteran was afforded VA examinations in December 2009 and January 2010 that, when taken together, are determined to adequate for adjudication purposes, as they were provided by medical professionals who examined the Veteran, obtained his history and provided opinions based upon stated rationales.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

New and material evidence

The Veteran originally filed a claim for service connection for PTSD in March 1999, which was denied by the RO in August 1999. The Veteran filed two additional applications to reopen his claim of service connection for PTSD, which were denied in July 2004 and March 2006.  Specifically, the RO determined that the evidence failed to establish a verified stressor event in service and noted that a diagnosis of PTSD without corroborating evidence of an underlying stressor event would be insufficient to establish entitlement to service connection for such disorder. The Veteran did not appeal those decisions or submit new and material evidence within one year.  Therefore, those rating decisions are considered final.  

As a result, a claim of service connection for PTSD may now be considered on the merits only if new and material evidence has been received since the time of the last final denial in March 2006. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In making the determination of materiality, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992). In the recent case of Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court interpreted the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."

The Board notes that it must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant. Id. Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted. Id. at 1384; see Butler v. Brown, 9 Vet. App. 167, 171 (1996).

To determine whether new and material evidence has in fact been submitted, the Board first must compare the evidence submitted since the previous final denial with evidence previously of record. If the newly submitted evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record, it will be considered "new evidence" under 38 C.F.R. § 3.156(a). If the evidence is in fact new, the Board will then consider whether it is also material. 

In this regard, the Board notes that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." Shade, 24 Vet. App. at 117. When evaluating the materiality of newly submitted evidence, the focus must not be solely on whether the evidence remedies the principal reason for denial in the last prior decision; rather the determination of materiality should focus on whether the evidence, taken together, could at least trigger the duty to assist or consideration of a new theory of entitlement. Id.

The Board acknowledges that, effective July 13, 2010, and during the pendency of this appeal, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor. More specifically, the revisions liberalized the standards for establishing the occurrence of in-stressors involving a "fear of hostile military or terrorist activity." See 38 C.F.R. § 3.304(f)(3) (2012). 

Where an intervening and substantive change in law creates a new basis of entitlement to a claimed benefit, 38 U.S.C.A. § 7104(b) does not preclude de novo consideration of a claim even though based on same facts as a previously and finally denied claim. Spencer v. Brown, 17 F.3d 368, 372-73 (Fed. Cir. 1994). When a provision of law or regulation creates a new basis of entitlement to benefits, the applicant's claim subsequent to the previously denied claim, asserting rights which did not exist at the time of the prior claim, is necessarily a different claim. Id. at 372. 

However, changing an evidentiary standard for establishing an element of a claim does not amount to a substantive change in the law; that is, it does not create a new cause of action, because no new basis of entitlement is created. Routen v. West, 142 F.3d 1434, 1442 (Fed. Cir. 1998). Thus, liberalization of the evidentiary standard for substantiating the occurrence of an in-service stressor does not constitute a new basis of entitlement such that the Veteran's claim of entitlement to service connection must be reconsidered as an original claim, rather than a claim to reopen. See 75 Reg. 39843, 39851 (July 13, 2010) (stating that "VA will not apply the rule to claims that were finally denied before the effective date of the rule unless new and material evidence is submitted."). Therefore, the Board must determine whether new and material evidence has been submitted to reopen the Veteran's claim for service connection for PTSD. 

In this case, the evidence of record at the time of the most recent denial in March 2006 included: the Veteran's service treatment and personnel records; VA treatment records; private treatment records, and the Veteran's statements regarding his alleged in-service stressors. 

Specifically, the evidence before the RO at the time of its March 2006 rating showed that the Veteran was diagnosed with an acquired psychiatric disorder in 1999, when VA treatment records noted diagnoses of depression and PTSD.  

The record also contained various statements from the Veteran regarding his alleged in-service stressors. He reported coming under constant fire during the Tet offensive of 1968 and also that while in a convoy headed to Pleiku, he witnessed a truck hit a mine, explode, and a soldier was killed.

In its initial August 1999 rating decision, the RO denied service connection for PTSD upon finding that the evidence of record failed to establish a verified stressor. The RO noted that the Veteran's 1974 separation examination was silent for any psychiatric impairment and the examiner indicated there was no significant mental illness.  The RO determined that because the evidence did not show that the Veteran had engaged in combat with the enemy, there must be corroborative supporting evidence that the alleged stressor event in service actually occurred. See Cohen v. Brown, 10 Vet. App. 128 (1997). Although the record contained diagnoses of PTSD, the VA was unable to verify the Veteran's stressors. Service connection was therefore denied based on the lack of evidence showing a verified stressor. 

The Veteran filed two additional applications to reopen his claim of service connection for PTSD and submitted updated treatment records in support of his petition.  In July 2004 and March 2006, the RO denied his applications to reopen his claim.  

Evidence added to the claims folder since the March 2006 RO decision includes VA treatment records;  the Veteran's statements, the appellant's statement, and Social Security Administration records, including a February 2002 psychiatric evaluation which concluded the Veteran had no diagnoses of any psychiatric disorders.   

Specifically, the Veteran filed a statement in June 2010, in which he provided additional details regarding his stressor.  Also, updated medical records show a positive PTSD screen in December 2008.  

Based on the above review, the Board finds that the evidence submitted since the March 2006 rating decision constitutes new and material evidence. The evidence is new because it was not previously before VA decision makers and it triggers VA's duty to assist in verifying the stressors and obtaining a VA opinion to determine if he had PTSD due to those stressors.  Shade, supra.  

Accordingly, the Board finds that new and material evidence has been submitted. Thus, the application to reopen the claim for service connection for PTSD is granted. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


Law and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection is also warranted for disability proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) . Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(b).

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot). 

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. See generally Caluza, supra. The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

The benefit of the doubt rule provides that a Veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence; therefore, the Veteran prevails in his claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a Veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The appellant contends that the Veteran's colon cancer was secondary to his service-connected prostate cancer.  As the preponderance of the probative evidence shows that his colon cancer was a primary cancer, and therefore, not secondary to another cancer, the claim of service connection is denied.

The Veteran served during the Vietnam War and was exposed to Agent Orange while on land in Vietnam.  He was granted service connection for prostate cancer, effective August 2007.  The appellant contends that the Veteran's colon cancer developed secondary to his service-connected prostate cancer.

The Veteran developed prostate cancer in 2007.  He underwent a radical retropubic prostatectomy in October 2007.  In September 2008, the Veteran was diagnosed with carcinoma of the colon, locally advanced.

The Veteran submitted a March 2009 letter from his physician, D.H., M.D.  Dr. H. stated that "prostate cancer and colon cancer are generally the same cell types, but different in their presentation and expression.  It would be unlikely that the prostate cancer would spread to the colon, but it is certainly not impossible."  Dr. H. further stated that no genetic testing had been conducted and therefore he could not rule a connection between the Veteran's cancers in or out with certainty.

The Veteran underwent a VA examination in December 2009.  The examiner opined that the Veteran's colon cancer and prostate cancer are unrelated.  Specifically, she stated that "despite the fact that both the prostate cancer and the colon cancer are adenocarcinomas, they are both primary cancers and are unrelated to one another."  

A VA examination was conducted in April 2010.  The examiner diagnosed the Veteran with "adenocarcinoma transverse colon. Primary cancer.  Not caused by or related to [service connected prostate cancer]."

The appellant submitted a substantive appeal in July 2012, in which she stated that 

"the Veteran's cancer of the prostate was the cause of his death.  It was removed on October 23, 2007 at the VA Jackson MS. [The Veteran] never recovered from this surgery. I contend that the prostate cancer metastasized to the colon and the rest of his body. All medical evidence used is from those that treated his colon cancer post prostate cancer. Medical evidence from VA Jackson MS is not mentioned.  Since medical evidence cannot support or deny prostate cancer metastasizing, then all evidence should be held in equipoise and as such should be found in my favor."

The Board finds that the more probative evidence is against a finding that the Veteran's colon cancer was secondary to his prostate cancer.  The evidence against the claim consists of two VA opinions, which state that the Veteran's colon cancer is a primary cancer and therefore unrelated to his prostate cancer.  

Whereas, the only evidence in favor of the claim is the appellant's statement that the two cancers are related, in that his prostate cancer metastasized and spread to the Veteran's colon.  The Board finds the opinion of Dr. H. to not be probative as he is unable to find a connection, or lack thereof, with any degree of certainty.  See Winsett v. West, 11 Vet. App. 420, 424 (1998) (terminology equivalent to "may or may not" is an insufficient basis for an award of service connection).

The Board has also considered the appellant's claim of service connection on presumptive and direct bases.  However, there is no evidence, lay or medical, that the Veteran's colon cancer was incurred as a result of service or due to exposure to Agent Orange.  Neither the Veteran nor the appellant has contended that the colon cancer is a direct result of his service, to include exposure to Agent Orange.

Furthermore, colon cancer is not a disease for which Veterans presumed exposed to Agent Orange are entitled to service connection on a presumptive basis. See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). Moreover, VA has determined that there is no positive association between exposure to Agent Orange and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted. See Notice, 68 Fed. Reg. 27630, 27641 (May 20, 2003). More specifically, the Secretary has found that the credible evidence against an association between herbicide exposure and gastrointestinal tract cancer outweighs the credible evidence for such an association, and he has determined that a positive association does not exist. See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32395, 32406 (June 12, 2007); Diseases Not Associated With Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, 42607 (June 24, 2002). Colon cancer is one such gastrointestinal tract cancer. Id.

The lack of availability of service connection on a presumptive basis for a particular disease does not preclude consideration of entitlement to service connection for that same disease on a direct basis. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d). 

However, there is no evidence of colon cancer in service. Service treatment records reveal no complaints, diagnoses, or treatments for colon cancer, to include upon entrance and separation examinations. At the time of separation from service in February 1974, the Veteran denied rectal disease and was found to be normal with respect to his anus and rectum. The Veteran was first diagnosed with colon cancer in 2008 and he did not have cancer during service or within one year of separation. The evidence is clear that colon cancer did not have its onset in service, a malignant tumor did not manifest within the one year presumptive period, and such cancers did not manifest for many years thereafter. See 38 C.F.R. §§ 3.303(a), 3.307(a), 3.309(a).

The Board assigns the most probative value to the December 2009 and April 2010 VA opinions. Both examiners found that the Veteran's colon cancer was a primary cancer and therefore it was not secondary to his service-connected prostate cancer.  The Board has considered the appellant's statements but finds the opinions of the VA examiners to be more probative.

The Board notes at the outset that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. Layno v. Brown, 6 Vet. App 465 (1994). It is well settled that "'lay evidence is one type of evidence that must be considered' and that 'competent lay evidence can be sufficient in and of itself.'" King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012) (quoting Buchanan, 451 F.3d at 1335); Davidson, 581 F.3d at 1315 (rejecting the view that "competent medical evidence is required . . . [when] the determinative issue involves either medical etiology or a medical diagnosis."). 

When considering evidence supporting a service connection claim, the Board must consider, on a case-by-case basis, the competence and sufficiency of lay evidence offered to support a finding of service connection. Davidson, 581 F.3d at 1316 (reiterating that "'[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'" (quoting Jandreau, 492 F.3d at 1377). The aforementioned are three Jandreau exceptions where a layperson is deemed competent to establish a diagnosis. 

The Board recognizes that the appellant is competent to state what treating physicians have told her and the Veteran during the course of treatment. However, it is the responsibility of the Board to assess the credibility and weight to be given the evidence. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)). 

The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board. See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). The Board may appropriately favor the opinion of one competent medical authority over another. See Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

Thus, based on a careful review of the competent evidence, the Board finds that the lay and medical evidence supporting the contention that the Veteran has colon cancer, secondary to prostate cancer or due to any event or incident in service, to include exposure to Agent Orange, is weak and unpersuasive.  The evidence against the claim outweighs that in favor of it, for all of the reasons stated above.

Based on the foregoing, the preponderance of the evidence is against the claim. As such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable. The claim of entitlement to service connection for colon cancer must be denied.  

  
ORDER

As new and material evidence has been received to reopen a claim of service connection for PTSD, the application to reopen is granted.

Service connection for colon cancer, including as secondary to service-connected prostate cancer, is denied.




REMAND

The purpose of this remand is to obtain a VA opinion on whether the Veteran had an acquired psychiatric disorder due to service and to obtain an opinion that is adequate for adjudication of the claim of service connection for hearing loss.  

Regarding the claim for an acquired psychiatric disorder, the Veteran submitted additional details regarding his stressors in June 2010.  Because there is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service," but there is "insufficient competent medical evidence on file for the Secretary to make a decision on the claim," a VA opinion as to whether the Veteran's PTSD or other psychiatric disability began during service or is related to some incident of service is required for adjudicating the claim. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(i). 

Specifically, there is an indication that the Veteran's PTSD may be related to a stressor based on the Veteran's fear of hostile military or terrorist activity.  The Veteran described his stressor as coming under fire during the Tet offensive of 1968 in Vietnam and witnessing many deaths.  A VA opinion is necessary to determine whether this stressor is adequate to support a diagnosis of PTSD. 

Additionally, a September 2009 treatment record shows that the Veteran may have had depression as secondary to his service-connected prostate cancer.  The Court held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, upon remand, it is necessary to obtain an opinion as to whether the Veteran had depression due to service or as secondary to a service-connected disorder.  

The requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the Veteran's disability "may" be associated with the veteran's service, is a low threshold. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As the evidence of record meets this low threshold, remand is warranted.  

With regard to the claim of service connection for a hearing loss disability, the Veteran reported military noise exposure while serving as a cook for an artillery unit in Vietnam.  Hearing protection was not provided.  As the Veteran's DD-214 confirmed the probability of noise exposure while on active duty, the VA concedes that the Veteran was exposed to noise while in service.

The Veteran underwent a VA examination in January 2010.  He complained of difficulty hearing.  He reported in-service noise exposure without hearing protection, post-service civilian occupational noise exposure with hearing protection, and denied recreational noise exposure.  

The examiner performed an audiogram and diagnosed the Veteran with moderately severe sloping to profound sensorineural hearing loss in the right ear and mild to severe hearing loss in the right ear. 

The examiner opined that bilateral hearing loss was not caused by or a result of in-service acoustic trauma, as the service treatment records show hearing within normal limits at the time of military separation.  

The Board finds the January 2010 VA opinion is inadequate for a determination in regard to the issue of service connection for bilateral hearing loss because it is specifically based upon a finding of normal hearing at separation from service. The United States Court of Appeals for Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. App. 155  (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and a current disability. 

The Court has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion). See Barr, supra; Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence ... is essential for a proper appellate decision"). 

The Board finds that the January 2010 opinion to be inadequate for a determination in regard to the issue of entitlement to service connection for bilateral hearing loss. Thus, an opinion should be obtained in regard to whether bilateral hearing loss is etiologically related to in-service disease or injury, to include noise exposure, or otherwise related to service. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Request the appellant to identify all records of VA and non-VA health care providers who have treated the Veteran for psychiatric disability, including PTSD or depression. 

2. After obtaining any appropriate authorizations for release of medical information, the RO/AMC must seek to obtain any potentially relevant records that have not been previously received from each health care provider the appellant identifies.  The appellant must also be advised that with respect to private medical evidence she may alternatively obtain the records on her own and submit them to the RO/AMC. 

3. The RO/AMC, after waiting an appropriate time period for the appellant to respond and receiving all available relevant identified records of treatment, shall obtain an opinion from a VA clinician.

Because the Veteran is no longer living, the RO should provide the examiner with the stressors gleaned from the claims file, to include his reported stressor that involved being in fear of hostile military or terrorist activity in 1968 as a part of the Tet Offensive.

a. The purpose is to determine whether the Veteran had a psychiatric disability, including PTSD and depression, which was related to any incident of service or to his service-connected disorder.  The VA clinician must respond to the following questions:

i. Does the Veteran's described stressor constitute a stressor such as would substantiate a diagnosis of PTSD under the DSM-IV?

ii. Did the Veteran have PTSD, or any other mental disorder, as a result of his an in-service stressor or as secondary to his service-connected prostate cancer? 

b. The claims folder, including all relevant medical records, and a copy of this remand, will be reviewed by the examiner.

c. For each psychiatric disorder found to have been shown since June 2010, the examiner should provide an opinion as to whether the disorder began during active service or is related to any incident of service. 

d. The examiner is requested to provide a full rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

4. With regard to the claim of service connection for bilateral hearing loss, the AOJ should return the claims file to the January 2010 VA examiner, if available; otherwise another VA examiner. 

a. The AOJ should request that the examiner provide an opinion, based on a review of the claims file, in terms of whether it is at least likely than not that bilateral hearing loss is related to service, to include in-service noise exposure, or otherwise related to service. 

b. The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

c. The examiner should provide a complete rationale for any opinion provided.  The examiner must also be advised that the fact that the Veteran's hearing was normal upon separation of service is not sufficient, in and of itself, to find that his hearing loss was not incurred by service, and the examiner is asked to provide an additional rationale.  

5. In light of the above, the claims should be readjudicated. The AOJ should review all development for compliance with the directives in this remand and review all opinions obtained for adequacy, and any further development in that regard should be accomplished before returning the claims file to the Board. If the benefits sought on appeal remain denied, a supplemental statement of the case should be issued and the appellant afforded a reasonable opportunity in which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
REBECCA FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


